MEMORANDUM **
Darling Fenelon, a native and citizen of Haiti, petitions for review of the order of the Board of Immigration Appeals (“BIA”) affirming the Immigration Judge’s (“IJ”) denial of her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We lack jurisdiction to review Fenelon’s claim that the IJ erred by denying her motion for a continuance because Fenelon did not exhaust it before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (holding that exhaustion of an alleged procedural error is mandatory and jurisdictional). Accordingly, we dismiss this claim.
We have jurisdiction under 8 U.S.C. § 1252 over the remaining claim, and we deny it. The BIA did not violate due process by adopting and affirming the IJ’s decision. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003) (noting that it is not a due process violation for the BIA to adopt and affirm the IJ’s decision without issuing an opinion).
PETITION FOR REVIEW DISMISSED in part; and DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.